ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-16 are allowable. The restriction requirement between Group I (Species A, subspecies i, ii, and Species B) and Group II, as set forth in the Office action mailed on 3/22/22 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/22/22 is partially withdrawn.  Claim 15, directed to (Species A, subspecies i) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 21, directed to Species B (embodiment using formula 1a) remains withdrawn from consideration because it does not require all the limitations of an allowable claim. Further, clams 17-20 and 22, directed to a nonelected invention remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 17-22 are cancelled.
This application is in condition for allowance except for the presence of claims 17-22 directed to an invention (or species) non-elected without traverse.  Accordingly, claims 17-22 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, including newly-cited US 2005/0081432 (US’432) fails to teach or suggest the method for inhibiting gas hydrate formation in a system containing hydrocarbons and water, comprising the step of contacting the system with a composition comprising A) and B) as specifically called for in the claimed method. 
US’432 teaches a method for inhibiting gas hydrate formation in a system containing hydrocarbons and water, comprising the step of contacting the system with a composition comprising “A)” combination of onium compound of structure 

    PNG
    media_image1.png
    173
    376
    media_image1.png
    Greyscale

with the representative N,N,N-Tributyl cocoamidopropylammonium bromide or N,N- Dibutyltriethoxyhexadecylammonium bromide and one amine salt ([0073]-[0077], table 3, claim 1; the representative compound read on claimed formula (1), wherein the onium compound is present in a concentration of from about 5 wt% to about 75 wt% (para [0047]), fall into instant claim range of from 5 to 95 wt%. 
US’432 further teaches an amine salt, e.g. quaternary alkyl ammonium (para [0062], table 3) but does not teach “B) from 5 to 95 weight-% of a synergistic cationic surfactant which is selected from quaternary benzyl ammonium salts having besides the benzyl group at least one C8- C18-alkyl group bound to the nitrogen atom” as specifically called for in the claims. 
Therefore, the prior art alone or in combination fails to teach the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        8/4/2022